DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Varak et al. (US 2012/0204644) in view of Mohr, III (US 6121718).
With respect to claim 1, Varak et al. discloses a piezoelectric sensor (Fig 1A_, comprising: a piezoelectric crystal cylinder (item 5) comprising a plurality of crystal layers which are laminated (top and bottom layers 5 being laminated), each of the crystal layers comprising two end faces which are axially opposite (Fig 1A).
Varak et al. does not disclose that each of the two end faces comprising an electrode film region and a terminal film region, wherein the electrode film region and the terminal film region on the same end face are separated by a crystal exposure region, the electrode film region on one end face of the two end faces in each of the crystal layers is electrically connected to the terminal film region on the opposite end face of the two end faces, and the electrode film regions on adjacent end faces of adjacent crystal layers are in contact with each other and form an electrical connection 
Mohr teaches a piezoelectric element in which each of the two end faces comprising an electrode film region and a terminal film region (items 26 and 28), wherein the electrode film region and the terminal film region on the same end face are separated by a crystal exposure region (Fig 6, gap between the electrode portions at the interfaces between layers), the electrode film region on one end face of the two end faces in each of the crystal layers is electrically connected to the terminal film region on the opposite end face of the two end faces (Fig 6), and the electrode film regions on adjacent end faces of adjacent crystal layers are in contact with each other and form an electrical connection while the terminal film regions on the adjacent end faces of the adjacent crystal layers are in contact with each other and form an electrical connection (Fig 6).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode arrangement of the piezoelectric element of Mohr with the piezoelectric sensor of Varak et al. for the benefit of providing an improved manufacturing process that makes use of readily available materials and methods (column 2, lines 15-29 of Mohr).
With respect to claim 2, the combination of Varak et al. and Mohr discloses the piezoelectric sensor according to claim 1. Mohr discloses that each of the crystal layers comprises a side electrode film layer on an outer peripheral surface thereof, and the electrode film region of one end face of the two end faces in each of the crystal layers is electrically connected to the terminal film region of the opposite end face of the two end 
With respect to claim 3, the combination of Varak et al. and Mohr discloses the piezoelectric sensor according to claim 2. Mohr discloses that an area occupied by the electrode film region is larger than an area occupied by the terminal film region in each of the two end faces (Fig 6).
With respect to claim 4, the combination of Varak et al. and Mohr discloses the piezoelectric sensor according to claim 1. Mohr discloses that the electrode film regions on the two end faces in each of the crystal layers have opposite polarities (column 5, lines 15-17).
With respect to claim 5, the combination of Varak et al. and Mohr discloses the piezoelectric sensor according to claim 1. Varak et al. discloses a casing (items 1 and 4), a connecting member (item 8), and a mass block (item 7), wherein the casing is provided with a positioning hole (Fig 1A, hole in which screw 8 is inserted), the piezoelectric crystal cylinder and the mass block are disposed within the casing (Fig 1A), and the connecting member presses the piezoelectric crystal cylinder and the mass block against the casing in an axial direction of the piezoelectric crystal cylinder through the positioning hole (Fig 1A).
With respect to claim 6, the combination of Varak et al. and Mohr discloses the piezoelectric sensor according to claim 5. Varak et al. discloses that the connecting member comprises a first connecting piece (item 8) and a second connecting piece (item 3), a central through hole is provided in the piezoelectric crystal cylinder and the 
With respect to claim 7, the combination of Varak et al. and Mohr discloses the piezoelectric sensor according to claim 5. Varak et al. discloses that the casing is provide with a mounting hole (Fig 1A, hoe in which screw 3/8 is inserted) which is disposed coaxially with the piezoelectric crystal cylinder and located at one end of the casing away from the positioning hole (Fig 1A).
With respect to claim 8, the combination of Varak et al. and Mohr discloses the piezoelectric sensor according to claim 7. Varak et al. discloses that the casing comprises a plurality of casing portions (items 4 and 1), and the positioning hole and the mounting hole are respectively located in different casing portions of the casing (Fig 1A).
With respect to claim 9, the combination of Varak et al. and Mohr discloses the piezoelectric sensor according to claim 5. Varak et al. discloses a connector assembly (item 9), the casing is provided with a connector through hole through which the connector assembly is mounted to the casing (Fig 1A), and the connector assembly is disposed to insulate from the casing (Fig 1A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Varak et al. in view of Mohr and Elazar (US 3400284).
With respect to claim 10, the combination of Varak et al. and Mohr discloses the piezoelectric sensor according to claim 9.
Varak et al. does not disclose that the connector assembly comprises: a connector housing disposed to insulate from the casing; and a pin disposed to insulate 
Elazar teaches a piezoelectric sensor in which the connector assembly comprises: a connector housing (item 35) disposed to insulate from the casing (item 11); and a pin (item 43) disposed to insulate from the connector housing and electrically connected to the piezoelectric crystal cylinder (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the arrangement of the connector and pin of Elazar with the piezoelectric sensor of Varak et al. for the benefit of providing electrical connection external to the casing (Fig 1 of Elazar).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837